Gaynor, J.:
Of course it has to be found as a fact that this small building was hastily put up and leased to the Methodist Congregation, which has a church in the same street, for the .purpose of preventing the corner building being license^ as a hotel as it was being built for the purpose at the time. This is substantially admitted, and could not be denied; but the truthful witnesses for the petitioner do not seek to deny it. Makeshifts of this kind to enable licenses to be applied for and obtained, have been quite frequent. The courts have not looked favorably upon them. This building never would have been erected except as such a makeshift. It was my impression at the hearing that that feature would not enter into the question at all; but it does, and the decision of Judge Smith in the Vail case (38 Mise. 392), is controlling. The building does not fulfill the definition or meaning of the statute.
Petition denied.